EX-99.B5.a. Application Allianz Life Insurance Company Allianz of North America [Allianz ConnectionsSM] Variable Annuity Application [Contract number] 1.Annuity registration Ownership is■Individual ■Qualified plan ■Custodian ■Trust (Include the date of trust in the name.) ■UTMA/UGMA ■Other Owner Individual Owner first name MI Last name Jr., Sr., III Non-individual owner name (Attach Non- Individual Ownership form or Qualified Plan Acknowledgement form if applicable.) Social Security Number or Tax ID Number Mailing address Email address City State ZIP code Home telephone number Street address (required if a PO Box was used for mailing address) City State ZIP code Cell phone number Gender ■Male Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Female ■Yes(Attach W8 BEN)■No Joint Owner [(Must be spouses if Income Protector or Income Focus is selected.)] First name MI Last name Jr., Sr., III Mailing address Email address City State ZIP code Home telephone number Gender ■Male Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Female ■Yes(Attach W8 BEN)■No Relationship to Owner Social Security Number Annuitant (Complete if different from Owner.) First name MI Last name Jr., Sr., III Mailing address Email address City State ZIP code Home telephone number Street address (required if a PO Box was used for mailing address) City State ZIP code Cell phone number Gender ■Male Social Security Number Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Female ■Yes(Attach W8 BEN)■No Relationship of Annuitant to Owner F70038 Page 1 of [9] [(1/2013)] 2.Purchase Payment (This section must be completed.) Make check payable to Allianz Life Insurance Company of North America (Allianz). Include replacement forms if required Method of Payment (Select all that apply) ■ Purchase Payment enclosed with application. Amount enclosed: $ Plan type at prior financial institution or contribution instructions: Qualified Roth (Qualified ■ Traditional IRA ■ Contribution to Roth IRA for year ■ SEP IRA ■ Roth IRA ■ Employer contribution to SEP IRA Nonqualified ■ Contribution to Traditional IRA for year ■ Other nonqualified payment ■ Qualified Plan (401(a) plan) ■ Other ■ This Contract will be funded by a 1035 exchange, tax qualified transfer/rollover, CD transfer, or mutual fund redemption facilitated by Allianz. (Always include transfer forms) Expected amount: $ ■ This Contract will be funded by funds not requested or facilitated by Allianz. Expected amount: $ Plan type at prior financial institution or contribution instructions: Qualified Roth (Qualified ■ Traditional IRA ■ Contribution to Roth IRA for year ■ SEP IRA ■ Roth IRA ■ Employer contribution to SEP IRA Nonqualified ■ Contribution to Traditional IRA for year ■ Other nonqualified payment ■ Qualified Plan (401(a) plan) ■ Other 3.Plan specifics (This section must be completed to indicate how this Contract should be issued.) Nonqualified: ■Nonqualified IRA: ■Traditional IRA: ■SEP IRA ■Roth IRA ■Roth IRA (conversion of existing IRA) Qualified plans: ■401 (a) defined contribution plan ■401 (a) one person defined benefit 4.Investment Option transfer authorization ■Yes Electronic Authorization – Allianz accepts allocation and transfer instructions by electronic notification. Electronic authorizations include requests received by telephone, fax, or our website. By checking “yes.” I am authorizing and direction Allianz to act on electronic instructions from me as well as my Registered Representative and/or anyone authorized by him/her to transfer Contract Values among the Investment Options. If the box is not checked, electronic instructions will be accepted only from me, the Owner. Allianz will use reasonable procedures to confirm that these electronic instructions are genuine. As long as these procedures are followed, the company and its officers, employees, representatives, and/or agents will be held harmless for any claim, liability, loss, or cost arising from unauthorized or fraudulent instructions. We reserve the right to deny any electronic transfer request or allocation instruction change, and to discontinue or modify our electronic instruction privileges at any time for any reason. 5.Replacement (This section must be completed.) Do you have existing life insurance or annuity contracts? . . ■Yes ■No Will the annuity contract applied for replace or change existing contracts or policies?. ■Yes ■No Notice to Registered Representative: If the Owner does have existing life insurance policies or annuity contracts and the application is being written in an NAIC replacement model state, Allianz requires that you must present and read to the Owner the Replacement of Life Insurance or Annuity form and return the notice, signed by both the Registered Representative and Owner, with the Application. Any required replacement forms must be signed and dated the date of the application or earlier. F70038 Page 2 of [9] [(1/2013)] [6.Optional death benefit] ■Quarterly Value Death Benefit1,2 [7.Other benefits - Must select only one] ■No Additional Benefit (No additional cost) ■Investment Protector1 Number of years to the initial Target Value Date ■Income Protector1 (Complete Covered Person(s) information below.) ■Income Focus1 (Complete Covered Person(s) information below.) Covered Person(s) information (Required if Income Protector or Income Focus was selected above.) Select one. ■Single Lifetime Plus Payments or Income Focus Payments: Name This person is: (check one) ■Owner ■Joint Owner ■Annuitant, if owned by anon-individual Date of birth: // Gender: ■Male ■Female Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognized identification that includes the Covered Person(s) date of birth. Select the form of identification that I being submitted. ■Drivers’ license ■ Certificate of birth ■Passport ■Other OR ■Joint Lifetime Plus Payments or Income Focus Payments: First Covered Person’s name Date of birth: // Gender: ■Male ■Female Social Security Number: Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognized identification that includes the Covered Person(s) date of birth. Select the form of identification that I being submitted. ■Drivers’ license ■ Certificate of birth ■Passport ■Other This person is: (check one) ■Owner ■Annuitant, if owned by a401(a) qualified plan, custodial IRA Second Covered Person’s name Relationship to first Covered Person: Date of birth: // Gender: ■Male ■Female Social Security Number: Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognized identification that includes the Covered Person(s) date of birth. Select the form of identification that I being submitted. ■Drivers’ license ■ Certificate of birth ■Passport ■Other This person is: (check one) ■Joint Owner ■Sole primary Beneficiary (individually owned qualified and nonqualified) ■Sole contingent Beneficiary (401(a) qualified plan, custodial IRA) By selecting the [Investment Protector, Income Protector, or Income Focus], I acknowledge that my selections of Investment Options are restricted and that Allianz will reallocate my Contract Value in accordance with the asset allocation and transfer provisions in the Contract. [1 Carries an additional charge] [2 If this option is chosen, an additional benefit from the “Other benefits” section must be selected.] F70038 Page 3 of [9] [(1/2013)] [8.] Dollar cost averaging (Optional) [Not available with Income Focus] •Select a 6 month or 12 month DCA program only if you wish to participate in dollar cost averaging. •100% of your initial Purchase Payment will be applied to the DCA Money Market Account. •Your selections in the Investment Options section need to meet any restrictions for the benefit selected ■6 month ■12 month [9.]Investment Option allocations You must make allocations in whole percentages (e.g. 33.3% or dollars are not permitted). Please see the current prospectus for Investment Option requirements. [Income Focus] Investment Options – Up to [8] Investment Options may be selected Fund of Funds Specialty % AZL® MVP Balanced Index Strategy Fund % AZL® MVP BlackRock Global Allocation Fund % AZL MVP FusionSM Balanced Fund % AZL® MVP Franklin Templeton Founding Strategy Plus Fund % AZL MVP FusionSM Moderate Fund % AZL® MVP Invesco Equity and Income Fund % AZL® MVP Growth Index Strategy Fund % PIMCO VIT Global Multi-Asset Managed Volatility Portfolio Total of % (must equal 100%) [Income Protector] Investment Options – Up to [15] Investment Options may be selected Fund of Funds Cash Equivalent % AZL® MVP Balanced Index Strategy Fund % AZL® Money Market Fund % AZL MVP FusionSM Balanced Fund % AZL MVP FusionSM Moderate Fund Specialty % AZL® MVP Growth Index Strategy Fund % AZL® MVP BlackRock Global Allocation Fund % AZL® MVP Franklin Templeton Founding Strategy Plus Fund High Yield Bonds % AZL® MVP Invesco Equity and Income Fund % PIMCO VIT High Yield Portfolio % Franklin Income Securities Fund % PIMCO VIT All Asset Portfolio Intermediate-Term Bonds % PIMCO VIT Global Multi-Asset Managed Volatility Portfolio % Franklin U.S. Government Fund % PIMCO VIT Unconstrained Bond Portfolio % PIMCO VIT Global Advantage Strategy Bond Portfolio % PIMCO VIT Real Return Portfolio % PIMCO VIT Total Return Portfolio %Templeton Global Bond Securities Fund Total of % (must equal 100% F70038 Page 4 of [9] [(1/2013)] [9.]Investment Option allocations(Continued) You may select up to [15] Investment Options. You must make allocations in whole percentages (e.g. 33.3% or dollars are not permitted). Please see the current prospectus for Investment Option requirements. [Investment Protector] Equity Fund of Funds Large Blend % AZL Balanced Index StrategySM Fund % AZL® J.P. Morgan U.S. Equity Fund % AZL FusionSM Balanced Fund % AZL® MFS Investors Trust Fund % AZL FusionSM Conservative Fund % AZL® S&P 500 Index Fund % AZL FusionSM Growth Fund Large Value % AZL FusionSM Moderate Fund % AZL® Davis New York Venture Fund % AZL Growth Index StrategySM Fund % AZL® Eaton Vance Large Cap Value Fund % Fidelity VIP FundsManager 50% Portfolio % AZL® Invesco Growth and Income Fund % Fidelity VIP FundsManager 60% Portfolio % Mutual Shares Securities Fund Mid Cap Specialty % AZL®Columbia Mid Cap Value Fund % AZL® Franklin Templeton Founding Strategy Plus Fund % AZL®Mid Cap Index Fund % AZL® Gateway Fund % AZL® Morgan Stanley Mid Cap Growth Fund % AZL® Invesco Equity and Income Fund Large Growth % BlackRock Global Allocation V.I. Fund % AZL®BlackRock Capital Appreciation Fund % Franklin Income Securities Fund % AZL®Dreyfus Equity Growth Fund % PIMCO VIT All Asset Portfolio International Equity % PIMCO VIT Global Multi-Asset Portfolio % AZL® International Index Fund % AZL® Invesco International Equity Fund % AZL® JPMorgan International Opportunities Fund % PIMCO EqS Pathfinder Portfolio % Templeton Growth Securities Fund Fixed Income High Yield Bonds Cash Equivalent % PIMCO VIT High Yield Portfolio % AZL® Money Market Fund Intermediate-Term Bonds Specialty % Franklin U.S. Government Fund % PIMCO VIT Unconstrained Bond Portfolio % PIMCO VIT Global Advantage Strategy Bond Portfolio % PIMCO VIT Real Return Portfolio % PIMCO VIT Total Return Portfolio % Templeton Global Bond Securities Fund Total of % (must equal 100%) F70038 Page 5 of [9] [(1/2013)] [9.]Investment Option allocations(Continued) You may select up to [15] Investment Options. You must make allocations in whole percentages (e.g. 33.3% or dollars are not permitted). Please see the current prospectus for Investment Option requirements. [No Additional Benefit] Fund of Funds Large Value % AZL Balanced Index StrategySM Fund % AZL® Davis New York Venture Fund % AZL FusionSM Balanced Fund % AZL® Eaton Vance Large Cap Value Fund % AZL FusionSM Conservative Fund % AZL® Invesco Growth and Income Fund % AZL FusionSM Growth Fund % Mutual Shares Securities Fund % AZL FusionSM Moderate Fund % AZL Growth Index StrategySM Fund High Yield Bonds % Fidelity VIP FundsManager 50% Portfolio % PIMCO VIT High Yield Portfolio % Fidelity VIP FundsManager 60% Portfolio Intermediate-Term Bonds Small Cap % Franklin U.S. Government Fund % AZL® Allianz AGIC Opportunity Fund % PIMCO VIT Global Advantage Strategy Bond Portfolio % AZL® Columbia Small Cap Value Fund % PIMCO VIT Real Return Portfolio % AZL® Federated Clover Small Value Fund % PIMCO VIT Total Return Portfolio % AZL® Oppenheimer Discovery Fund % Templeton Global Bond Securities Fund % AZL® Small Cap Stock Index Fund Cash Equivalent Mid Cap % AZL® Money Market Fund % AZL® Columbia Mid Cap Value Fund % AZL® Mid Cap Index Fund Specialty % AZL® Morgan Stanley Mid Cap Growth Fund % AZL® Franklin Templeton Founding Strategy Plus Fund % AZL® Gateway Fund Large Growth % AZL® Invesco Equity and Income Fund % AZL® BlackRock Capital Appreciation Fund % BlackRock Global Allocation V.I. Fund % AZL® Dreyfus Equity Growth Fund % Franklin Income Securities Fund % PIMCO VIT All Asset Portfolio International Equity % PIMCO VIT Global Multi-Asset Portfolio % AZL® International Index Fund % PIMCO VIT Unconstrained Bond Portfolio % AZL® Invesco International Equity Fund % AZL® JPMorgan International Opportunities Fund % PIMCO EqS Pathfinder Portfolio % Templeton Growth Securities Fund Large Blend % AZL® J.P. Morgan U.S. Equity Fund % AZL® MFS Investors Trust Fund % AZL® S&P 500 Index Fund Total of % (must equal 100%) F70038 Page 6 of [9] [(1/2013)] [10.]Beneficiary designation (If you need additional space, attach a complete list signed by Owner(s).) You may select up to [15] Investment Options. You must make allocations in whole percentages (e.g. 33.3% or dollars are not permitted). Please see the current prospectus for Investment Option requirements. ■Primary Percentage Relationship Social Security Number or Tax ID Number Phone Number ■Contingent First name MI Last name Date of birth (mm/dd/yyy) Street Address City State ZIP code ■Primary Percentage Relationship Social Security Number or Tax ID Number Phone Number ■Contingent First name MI Last name Date of birth (mm/dd/yyy) Street Address City State ZIP code ■Primary Percentage Relationship Social Security Number or Tax ID Number Phone Number ■Contingent First name MI Last name Date of birth (mm/dd/yyy) Street Address City State ZIP code Non-individual Beneficiary information ■ Qualified plan ■ Custodian ■ Trust (Include the date of trust in the name.) ■ Charitable Trust ■ Other Name of plan, custodian, trust, etc: ■Primary Percentage Relationship Social Security Number or Tax ID Number Phone Number ■Contingent Street Address City State ZIP code [11.]Registered Representative By signing below, the Registered Representative certifies to the following: •I am FINRA registered and state licensed for variable annuity contracts in all required jurisdictions; and I provided the Owner(s) with the most current prospectus. •The Owner statement regarding existing policies or annuity contracts is true and accurate to the best of my knowledge and belief. •The Owner statement as to whether or not an existing life insurance policy or annuity contract is being replaced is true and accurate to the best of my knowledge and belief. •I have provided the Owner with all appropriate disclosure and replacement requirements prior to the completion of this application. •If this is a replacement, include a copy of each disclosure statement and a list of companies involved. Registered Representative’s signature B/D Rep. ID Registered Representative’s first and last name (please print) Percent split Registered Representative’s signature (split case) B/D Rep. ID Registered Representative’s first and last name (please print) (split case) Percent split Registered Representative’s address Registered Representative’s telephone number Broker/dealer name (please print) Authorized signature broker/dealer (if required) Commission options (please check one) ■A■B■C F70038 Page 7 of [9] [(1/2013)] [12.]Statement of Owner The following states require applicants to read and acknowledge the statement for your state below. Arkansas, District of Columbia, Louisiana, Massachusetts, Rhode Island and West Virginia: Any person who knowinglypresents a false or fraudulent claim for payment of a loss or benefit or knowingly presents false information in an application for insurance is guilty of a crime and may be subject to fines and confinement in prison. Maine and Washington: It is a crime to knowingly provide false, incomplete, or misleading information to an insurance company for the purpose of defrauding the company. Penalties include imprisonment, fines, and denial of insurance benefits. In ME, additional penalties may include imprisonment, fines, or denial of insurance benefits. In ME, State Premium Tax is 2%. Colorado: It is unlawful to knowingly provide false, incomplete, ormisleading facts or information to an insurance company for the purpose of defrauding or attempting to defraud the company. Penalties may include imprisonment, fines, denial of insurance, and civil damages. Any insurance company or agent of an insurance company who knowingly provides false, incomplete, or misleading facts or information to a policyholder or claimant for the purpose of defrauding or attempting to defraud the policyholder or claimant with regard to a settlement or award payable from insurance proceeds shall be reported to the Colorado division of insurance within the department of regulatory agencies. Ohio: Any person who knowingly intends todefraud an insurance company, submits an application or files a statement of claim containing a false, incomplete, or misleading information, commits the crime of fraud and may be subject to criminal prosecution and civil penalties. Oklahoma: WARNING: Any person who knowingly, and with intent to injure, defraud or deceive any insurer, makes any claim for the proceeds of an insurance policy containing any false, incomplete or misleading information is guilty of a felony. Kentucky and New Mexico: Any person who knowingly and with the intent todefraud any insurance company or other person files an application for insurance or statement of claim containing any materially false information or conceals for the purpose of misleading, information concerning any fact material thereto, commits a fraudulent insurance act, which is a crime. In NM, this activity subjects such person to criminal and civil penalties. F70038 Page 8 of [9] [(1/2013)] [12.]Statement of Owner (Continued) By signing below, the Owner acknowledges the applicable statements mentioned above and agrees to the following: • I received a prospectus and have determined that the variable annuity applied for is not unsuitable for my investment objectives, financial situation, and financial needs. It is a long-term commitment to meet my financial needs and goals. • I understand that the Contract Value may increase or decrease depending on the investment results of the variable Investment Options, and that under the Base Contract there is no guaranteed minimum Contract Value. • If I selected any other options, any guarantees provided for those options are outlined in my Contract and prospectus. • To the best of my knowledge and belief, all statements and answers in this application are complete and true. • No representative is authorized to modify this agreement or waive any Allianz rights or requirements. For information on current benefit features, restrictions or charges please review with your Registered Representative. The statement of additional information is available at [www.allianzlife.com]. Owner signature Joint Owner signature Signed at (City, State) Signed date Trust:as trustee of the: Trustee’s signature Trust name (printed)Signed date Power-of Attorney:by: Contract owner’s name Attorney-in-fact signatureSigned date Mailing information Please call Allianz with any questions at [800.624.0197]. Mailing information Applications that HAVE a check attached Regular mail Overnight, certified, or registered Allianz Life Insurance Company of North America Allianz Life Insurance Company of North America NW 5989 NW 5989 PO Box 1450 1801 Parkview Drive Minneapolis, MN 55485-5989 Shoreview, MN 55126 Applications that DO NOT HAVE a check attached Regular mail Overnight, certified, or registered Allianz Life Insurance Company of North America Allianz Life Insurance Company of North America PO Box 561 5701 Golden Hills Drive Minneapolis, MN 55440-0561 Golden Valley, MN 55416-1297 F70038 Page 9 of [9] [(1/2013)]
